DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondal et al (Honeycomb-like MoS2 Nanotube Array-Based Wearable Sensors for Noninvasive Detection of Human Skin Moisture, Shuvra Mondal, Seong Jun Kim, and Choon-Gi Choi, ACS Applied Materials & Interfaces 2020 12 (14), 17029-17038, cited in IDS, heretofore referred to as Mondal).

Regarding claim 7, Mondal teaches a humidity sensor (Mondal; Scheme 1 and Fig. 5(a)) comprising: a substrate (Mondal; Scheme 1, Element Target Substrate); a porous structure on the substrate the porous structure having through- holes (Mondal; Scheme 1, Element MoS2 and Page 17030, 2nd Paragraph; Mondal teaches an aluminum oxide MoS2 honeycomb structure (AMHS) with electrodes as a humidity sensor); and a first electrode and a second electrode (Mondal; Page 17036, Experimental Section; Mondal teaches “Each sensor had two pairs of Ti/Au finger electrodes”), which are provided on the porous structure and electrically connected to the porous structure (Mondal; Page 17036, Experimental Section; Mondal teaches “Ti and Au (ratio 1:10) interdigitated electrodes were deposited on AMHS.”), wherein the porous structure includes a body having an outer surface defining the through-holes (Mondal; Fig 1(4); Mondal teaches a nanotube structure), the body having an air gap therein (Mondal; Fig 1(e) and Page 17031; Mondal teaches that the nanotube form a MoS2 coating which provides an air gap), the body comprises transition metal chalcogenide (Mondal; Scheme 1, Element MoS2 and Page 17030, 2nd Paragraph; Mondal teaches using MoS2 which is a transition metal dichalcogenide), and each of the through-holes has a maximum width of about 20 or more nm to about 300 nm or less (Mondal; Page 17036, Experimental Section; Mondal teaches “A modified VF setup was used for 1.25 wt % (NH4)2MoS4 solution coating on a pristine AAO membrane with 0.2 μm pore diameter.”, which is 200nm).

Regarding claim 8, Mondal teaches the humidity sensor of claim 7, wherein the through-holes pass through the porous structure in a direction perpendicular to a top surface of the substrate (Mondal; Fig 1(h); Mondal shows the nanotubes vertical from the substrate they are on).

Regarding claim 9, Mondal teaches the humidity sensor of claim 7, further comprising a bridge that passes through the air gap to connect inner sidewalls of the body to each other (Mondal; Fig 1(e) and Page 17031; see Fig below, bridge sections form in some of the nanotubes).

    PNG
    media_image1.png
    331
    510
    media_image1.png
    Greyscale

Regarding claim 10, Mondal teaches the humidity sensor of claim 7, wherein the body comprises a first inner sidewall and a second inner sidewall, which face each other, and the body further comprises a protrusion pattern protruding from the first inner sidewall to the second inner sidewall (Mondal; Fig 1(e) and Page 17031; Mondal teaches nanotubes with inner sidewalls facing each other, protrusions form in some of the nanotubes, see the bumps in the dotted circles of Fig 1(e)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nassar (US 2019/0011288 A1, heretofore referred to as Nassar) in view of Mondal.

Regarding claim 1, Nassar teaches a button device (Nasser; Fig 2(d) and Par 0087; Nasser teaches the sensor can be a computer interface as a proximity sensor, i.e. a button for a computer interface) comprising: a substrate (Nasser; Fig 1(b), Element Post-it paper) having a plurality of sensing regions (Nasser; Fig 2(d), Element Humidity array and Par 0049); a housing on the substrate (Nasser; Fig 1(b), Element Kimtech Wipe and Par 0090; Nasser teaches the protective kimtech wipe is applied to the surface), the housing separating a first sensing region of the plurality of sensing regions from other sensing regions (Nasser; Fig 2(d); Nasser teaches the kimtech wipe separates the humidity sensor from the temperature sensors); a porous structure within the housing (Nasser; Fig 1(b), Element Post-it paper and Par 0090; Nasser teaches the electrodes are placed on porous paper which acts as a substrate and dielectric); a first electrode on the porous structure (Nasser; Fig 1(b) and Par 0090; Nasser teaches interdigited electrodes made from silver); a second electrode on the porous structure, the second electrode being electrically connected to the first electrode through the porous structure (Nasser; Fig 1(b) and Par 0090; Nasser teaches interdigited electrodes made from silver connected capacitively through the paper); and a temperature sensor disposed adjacent to the first sensing region to sense a temperature of the first sensing region (Nasser; Fig 1(d) and Par 0089; Nasser teaches a temperature sensor either in plane of a 3D stack).
	Nasser is silent on the porous structure having through-holes and wherein the porous structure includes a body having an outer surface defining the through-holes, the body having an air gap therein.
	Mondal teaches the porous structure having through-holes (Mondal; Scheme 1, Element MoS2 and Page 17030, 2nd Paragraph; Mondal teaches an aluminum oxide MoS2 honeycomb structure (AMHS) with electrodes as a humidity sensor) and wherein the porous structure includes a body having an outer surface defining the through-holes (Mondal; Fig 1(4); Mondal teaches a nanotube structure), the body having an air gap therein (Mondal; Fig 1(e) and Page 17031; Mondal teaches that the nanotube form a MoS2 coating which provides an air gap).
	Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the porous structure of Mondal with the sensor of Nasser in order to have an increased response time (Mondal; Page 17030, 2nd paragraph).

Regarding claim 2, the combination of Nassar and Mondal teaches the button device of claim 1.  Mondal further teaches wherein the body comprises at least one of graphene, transition metal chalcogenide, or MXene (Mondal; Scheme 1, Element MoS2 and Page 17030, 2nd Paragraph; Mondal teaches using MoS2 which is a transition metal dichalcogenide).

Regarding claim 3, the combination of Nassar and Mondal teaches the button device of claim 1.  Mondal further teaches wherein the through-holes pass through the porous structure in a direction perpendicular to a top surface of the substrate (Mondal; Fig 1(h); Mondal shows the nanotubes vertical from the substrate they are on).

Regarding claim 4, the combination of Nassar and Mondal teaches the button device of claim 1.  Mondal further teaches wherein each of the through-holes has a maximum width of about 20 nm to about 300 nm (Mondal; Page 17036, Experimental Section; Mondal teaches “A modified VF setup was used for 1.25 wt % (NH4)2MoS4 solution coating on a pristine AAO membrane with 0.2 μm pore diameter.”, which is 200nm).

Regarding claim 5, the combination of Nassar and Mondal teaches the button device of claim 1.  Mondal further teaches further comprising a bridge that passes through the air gap to connect inner sidewalls of the body to each other (Mondal; Fig 1(e) and Page 17031; see Fig below, bridge sections form in some of the nanotubes).

    PNG
    media_image1.png
    331
    510
    media_image1.png
    Greyscale



Regarding claim 6, the combination of Nassar and Mondal teaches the button device of claim 1.  Mondal further teaches wherein the body comprises a first inner sidewall and a second inner sidewall, which face each other, and the button device further comprises a protrusion pattern protruding from the first inner sidewall to the second inner sidewall (Mondal; Fig 1(e) and Page 17031; Mondal teaches nanotubes with inner sidewalls facing each other, protrusions form in some of the nanotubes, see the bumps in the dotted circles of Fig 1(e)).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Nakane teaches a humidity and temperature sensor on the same substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858       


/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858